1

2                                       UNITED STATES DISTRICT COURT

3                                           DISTRICT OF NEVADA

4                                                      ***
      SAMUEL BELTON,
5
                           Plaintiff,
6                                                          2:17-CV-03125-RFB-VCF
      vs.                                                  ORDER
7
      JAMES COX, et al.,
8
                            Defendants.
9

10
            Before the court is Plaintiff’s Ex Parte Motion for Appointment of Counsel (ECF No. 22). Since

11   this motion is filed as ex-parte, Defendants received no notice of the filing of instant motion through

12   CM/ECF. Plaintiff has not provided the court with any reason to grant the relief on an ex parte basis.

13          Pursuant to Local Rule IA 7-2(b), neither party nor an attorney for any party may make an ex parte

14   communication with the court except as specifically permitted by the local rules or the Federal Rules of
15
     Civil Procedure. Here, Plaintiff has not given good cause or any compelling reason why the instant motion
16
     was submitted to the Court without notice to defendant.
17
            Accordingly,
18
            IT IS HEREBY ORDERED that Plaintiff’s Ex Parte Motion for Appointment of Counsel (ECF
19
     No. 22) will be briefed in the ordinary course.
20
            The Clerk of Court is directed to remove the ex parte status Plaintiff’s Ex Parte Motion for
21
     Appointment of Counsel (ECF No. 22).
22

23          DATED this 8th day of January, 2020.

24                                                               _________________________
                                                                 CAM FERENBACH
25                                                               UNITED STATES MAGISTRATE JUDGE
